Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claim 1-19 are pending.
Claim 1-19 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,5,6,7,11,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US-PG-PUB 2019/0068268 A1) and in view of Noh et al. (US-PG-PUB 2018/0102822 A1).

The application is about collision resolution for multi-instance report and is show in fig. 3

    PNG
    media_image1.png
    392
    460
    media_image1.png
    Greyscale















    PNG
    media_image2.png
    533
    446
    media_image2.png
    Greyscale












The secondary reference Noh is about CSI reporting and is shown in fig. 6

    PNG
    media_image3.png
    776
    886
    media_image3.png
    Greyscale







As to claim 1. Zhang teaches a method for multiple-instance channel state information (CSI) reporting in a wireless communication system (Zhang [0045] CSI for sub-set of beams being reported in time i.e. in multiple instances CSI being reported which work according to a method furthermore multiple-instance channel state information is not a term of art see also [0058] multiple beam reporting instances compare with applicant specification as filed [0057] see also [0019] beam related i.e. L1-RSRP i.e. CSI). comprising: 
in response to a collision of an instance of a CSI report with another CSI report having a higher priority than the instance of CSI report dropping the instance of the CSI report (Zhang [0063] [0064] in a case of collision between beam reporting i.e. instance of CSI reporting and CSI reporting a mechanism to help decide which one to report and which to drop is decided [0066] in case of collision between  beam report  i.e. instance of CSI report and csi reporting, a beam report i.e. instance of csi report being dropped)  and 
processing the collision by any one of: 
discarding all following instances of the CSI report; 
retransmitting the instance of the CSI report on a next transmission occasion for an instance of the CSI report and transmitting following instances of the CSI report until a new CSI report; 
continuing transmitting following instance of the CSI report ( looking at applicant specification as filed [0057] beams to be reported are decomposed in T beams group i.e. set Zhang [0066] dropping part of a beam report i.e. instance of a beam report and the rest of beam report being reported and see also [0045] CSI for sub-set of beams may be reported by one PUCCH in time/frequency resources); or retransmitting the instance of the CSI report with a time offset relative to a transmission occasion for the instance of the CSI report.
Zhang  teaches in [0110][0113] csi being reported by  PUSCH having higher priority than csi being reported by PUCCH however Zhang   does not expressly teach dropping the instance of csi report and reporting the csi report due to csi report having higher priority 
	Noh from a similar field of endeavor teaches dropping the instance of csi report and reporting the csi report due to csi report having higher priority (Noh [0099] [0100] when collision between instance of CSI reporting and other CSI is experienced collision issue is resolved by taking into account which of the two report type have higher priority in order to solve collision issue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Noh and the teaching of Zhang to continue reporting CSI of an instance one collision is detected. Because Noh teaches a method of minimizing loss in case in case multiple channel state reporting collide (Noh [0027]).

As to claim 5. The combination of Zhang, Noh teaches all the limitation parent claim 1
The combination of Zhang and Noh teaches further comprising 
receiving a resource configuration for each instance of the CSI reporting via RRC signaling (Zhang [0093] beams configuration being received via RRC signaling), or 


As to claim 6. The combination of Zhang and Noh teaches all the limitation parent claim 1
The combination of Zhang and Noh teaches further comprising: receiving a sub-band set configuration for an instance of the CSI report, the sub-band set configuration indicating information on size of sub-band set and indices of sub-bands contained in the sub-band set (Zhang [0102][0103] tbs size and identifier being provided by RRC signaling).

As to claim 7. The combination of Zhang and Noh teaches all the limitation parent claim 1
The combination of Zhang and Noh further comprising: determining a sub-band set based on the sub-band set configuration, a sub-band bitmap and the number of instances of the CSI report (Zhang [0097] bits i.e. bitmap indicating csi reporting set).

As to claim 11.Zhang teaches a method for receiving multiple-instance channel state information (CSI) report in a wireless communication (Zhang [0045] CSI for sub-set of beams being reported in time i.e. in multiple instances CSI being reported which work according to a method furthermore multiple-instance channel state information is not a term of art [0058] multiple beam reporting instances compare with applicant specification as filed [0057] and see also [0019] beam related i.e. L1-RSRP i.e. CSI), system comprising:
 in case of a collision of an instance of a CSI report with another CSI report having a priority higher than the instance of the CSI report (Zhang [0063] [0064] in a case of collision between beam reporting i.e. instance of CSI reporting and CSI reporting a mechanism to help decide which one to report and which to drop is decided [0066] in case of collision between beam report i.e. instance of CSI report and csi reporting, a beam report i.e. instance of csi report being dropped),
discarding both the instance of the CSI report and all following instances of the CSI report; 
receiving a retransmission of the instance of the CSI report on a next transmission occasion for an instance of the CSI report and receiving following instances of the CSI report until a new CSI report; 
discarding the instance of the CSI report and receiving following instances of the CSI report (looking at applicant specification as filed [0057] beams to be reported are decomposed in T beams group i.e. set Zhang [0066] dropping part of a beam report i.e. instance of a beam report and the rest of beam report being reported and see also [0045] CSI for sub-set of beams may be reported by one PUCCH in time/frequency resources); or 
receiving a retransmission of the instance of the CSI report with a time offset relative to a transmission occasion for the instance of the CSI report.
 Zhang  teaches in [0110][0113] csi being reported by  PUSCH having higher priority than csi being reported by PUCCH however Zhang   does not expressly teach 
	Noh from a similar field of endeavor teaches dropping the instance of csi report and reporting the csi report due to csi report having higher priority (Noh [0099] [0100] when collision between instance of CSI reporting and other CSI is experienced collision issue is resolved by taking into account which of the two report type have higher priority in order to solve collision issue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Noh and the teaching of Zhang to continue reporting CSI of an instance one collision is detected. Because Noh teaches a method of minimizing loss in case in case multiple channel state reporting collide (Noh [0027]).

As to claim 15. The combination of Zhang and Noh teaches all the limitation parent claim 11,
The combination of Zhang and Noh teaches further comprising any of 
transmitting a resource configuration for each instance of the CSI reporting via RRC signaling (Zhang [0093] beams configuration being received via RRC signaling), or
 transmitting a downlink control indication (DCI) granting a multi-slot uplink transmission for instances of the CSI report.

As to claim 16. The combination of Zhang and Noh teaches all the limitation parent claim 11,
(Zhang [0102][0103] tbs size and identifier being provided by RRC signaling).

Claim 2,3,4,12,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US-PG-PUB 2019/0068268 A1) and in view of Noh et al. (US-PG-PUB 2018/0102822 A1) and in view of Kwak et al. ( US-PG-PUB 2020/0228282 A1) 

As to claim 2. The combination of Zhang and Noh teaches all limitations of parent claim 1.
The combination of Zhang and Noh does not teach further comprising: resuming transmission of the CSI report from a first instance of the CSI report in case of a bandwidth part (BWP) switching. 
However Kwak from a similar field of endeavor teaches further comprising: resuming transmission of the CSI report from a first instance of the CSI report in case of a bandwidth part (BWP) switching (Kwak [0199] BWP switching in connection with CSI measurement). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kwak and the combined switching of Zhang and Noh to use BWP switching in case of collision. Because Kwak teaches a method providing for communication system design allowing (Kwak [0002]).

As to claim 3. The combination of Zhang and Noh teaches all limitations of parent claim 1.
The combination of Zhang and Noh does not teach further comprising: receiving an activation or deactivation signaling for a multi-instance CSI reporting, the activation or deactivation signaling being valid for related instances of the CSI report.
However Kwak teaches further comprising: receiving an activation or deactivation signaling for a multi-instance CSI reporting, the activation or deactivation signaling being valid for related instances of the CSI report(Kwak [0168] Ue receiving configuration which relate to activation and deactivation of CSI-measurement see also [0170] activation of BWP related to CSI measurement).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kwak and the combined switching of Zhang and Noh to use BWP switching in case of collision. Because Kwak teaches a method providing for communication system design allowing for services sensitive to reliability and low latency thus providing efficient spectrum utilization (Kwak [0002]).

As to claim 4. The combination of Zhang, Noh and Kwak teaches all the limitation parent claim 3
(Zhang [0093] beams configuration being received via RRC signaling), wherein the CSI report instance number configuration indicates the number of related instances of the CSI report (Zhang [0093] beams configuration being received via RRC signaling [0093] [0094] and table 7). 
As to claim 12. The combination of Zhang and Noh teaches all limitations of parent claim 11.
The combination of Zhang and Noh does not teach further comprising: resuming receiving of the CSI report from a first instance of the CSI report in case of a bandwidth part (BWP) switching.
However further comprising: resuming receiving of the CSI report from a first instance of the CSI report in case of a bandwidth part (BWP) switching (Kwak [0199] BWP switching in connection with CSI measurement). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kwak and the combined switching of Zhang and Noh to use BWP switching in case of collision. Because Kwak teaches a method providing for communication system design allowing for services sensitive to reliability and low latency thus providing efficient spectrum utilization (Kwak [0002]).

As to claim 13. The combination of Zhang and Noh teaches all limitations of parent claim 11.

However Kwak from a similar field of endeavor teaches further comprising: transmitting an activation or deactivation signaling for a multi-instance CSI reporting, the activation or deactivation signaling being valid for related instances of the CSI report(Kwak [0199] BWP switching in connection with CSI measurement). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kwak and the combined switching of Zhang and Noh to use BWP switching in case of collision. Because Kwak teaches a method providing for communication system design allowing for services sensitive to reliability and low latency thus providing efficient spectrum utilization (Kwak [0002]).

As to claim 14. The combination of Zhang, Noh and Kwak teaches all the limitation parent claim 13,
The combination of Zhang, Noh and Kwak teaches further comprising: transmitting a CSI report instance number configuration via a RRC signaling (Zhang [0093] beams configuration being received via RRC signaling [0093] [0094] and table 7), wherein the CSI report instance number configuration indicates the number of related instances of the CSI report (Zhang [0093] beams configuration being received via RRC signaling [0093] [0094] and table 7).

Claim 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US-PG-PUB 2019/0068268 A1) and in view of Noh et al. (US-PG-PUB 2018/0102822 A1) and in view of Kashima et al. (WO2019/032642 A1).

As to claim 8. The combination of Zhang and Noh teaches all the limitation parent claim 1
The combination of Zhang and Noh does not teach selecting at least one sub-band or sub-band set for an instance of a CSI report based on channel conditions and
 transmitting the instance of the CSI report including CSI information on the selected at least one sub-band or sub-band set 
However Kashima from a similar field of endeavor teaches  selecting at least one sub-band or sub-band set for an instance of a CSI report based on channel conditions ( Kashima [0067] selection of a beam on each of subband based on quality); and
 transmitting the instance of the CSI report including CSI information on the selected at least one sub-band or sub-band set (Kashima [0067] Ue sending report using the selected beam and selected subband).	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kashima and the combine teaching of Zhang and Noh to select a best sub-band in order to transmit the report. Because Kashima teaches a method of acquire a sub-band for reporting thus providing efficient spectrum utilization (Kashima [0012]).

As to claim 17. The combination of Zhang and Noh teaches all the limitation parent claim 16,
The combination of Zhang and Noh does not teach further comprising: receiving an instance of a CSI report including CSI information on a sub-band or sub-band set selected based on channel conditions
However Kashima from a similar field of endeavor teaches further comprising: receiving an instance of a CSI report including CSI information on a sub-band or sub-band set selected based on channel conditions( Kashima [0067] selection of a beam on each of subband based on quality);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kashima and the combine teaching of Zhang and Noh to select a best sub-band in order to transmit the report. Because Kashima teaches a method of acquire a sub-band for reporting thus providing efficient spectrum utilization (Kashima [0012]).

Claim 9, 10, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US-PG-PUB 2019/0068268 A1) and in view of Noh et al. (US-PG-PUB 2018/0102822 A1) and in view of Rahman et al. (WO2019/039843 A1).

As to claim 9. The combination of Zhang and Noh teaches all the limitation parent claim 1
The combination of Zhang and Noh does not teach further comprising: transmitting two instances of a CSI report corresponding to two downlink codewords, 
However Rahman from a similar field of endeavor teaches further comprising: transmitting two instances of a CSI report corresponding to two downlink codewords (Rahman [0333] two segment of codeword being sent at different CCSI instance), each of the two instances of the CSI report containing a CSI part for transmitting a corresponding one of the two downlink codewords (Rahman [0333] two segment of codeword being sent at different instance of CSI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Rahman and the combined teaching of Zhang and Noh to use different CSI instance in order to send segment of codeword. Because Rahman teaches a method of reducing overhead when sending CSI report, thus providing efficient spectrum utilization (Rahman [0002]). 

As to claim 10. The combination of Zhang and Noh teaches all the limitation parent claim 9,
The combination of Zhang and Noh does not teach wherein the two downlink codewords are received from any of: different downlink layers of the same transmission / reception point (TRP); or two different TRPs. 
	However Rahman from a similar field of endeavor teaches wherein the two downlink codewords are received from any of: different downlink layers of the same transmission / reception point (TRP) (Rahman [0333] two segment of codeword being sent at different instance of CSI from a same gnb i.e. TRP); or two different TRPs.
(Rahman [0002]). 

As to claim 18. The combination of Zhang and Noh teaches all limitations of parent claim 11.
The combination of Zhang and Noh does not teach further comprising: receiving two instances of a CSI report corresponding to two downlink codewords, each of the two instances of the CSI report containing a CSI part for transmitting a corresponding one of the two downlink codewords
However Rahman from a similar field of endeavor teaches further comprising: receiving two instances of a CSI report corresponding to two downlink codewords (Rahman [0333] two segment of codeword being sent at different CCSI instance), each of the two instances of the CSI report containing a CSI part for transmitting a corresponding one of the two downlink codewords (Rahman [0333] two segment of codeword being sent at different instance of CSI).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Rahman and the combined teaching of Zhang and Noh to use different CSI instance in order to send segment of codeword. Because Rahman teaches a method of reducing overhead when sending CSI report, thus providing efficient spectrum utilization (Rahman [0002]). 

As to claim 19. The combination of Zhang and Noh teaches all the limitation parent claim 18,
The combination of Zhang and Noh does not teach wherein the two downlink codewords are received from any of: different downlink layers of the same transmission / reception point (TRP); or two different TRPs.
However Rahman from a similar field of endeavor teaches further comprising transmitting the two downlink codewords from any of: 
different downlink layers of the same transmission / reception point (TRP); or two different TRPs (Rahman [0333] two segment of codeword being sent at different instance of CSI from a same gnb i.e. TRP); or two different TRPs.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Rahman and the combined teaching of Zhang and Noh to use different CSI instance in order to send segment of codeword. Because Rahman teaches a method of reducing overhead when sending CSI report, thus providing efficient spectrum utilization (Rahman [0002]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US-PG-PUB 2020/0170027 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412         
   

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412